Case: 09-50443     Document: 00511128086          Page: 1    Date Filed: 06/01/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 1, 2010
                                     No. 09-50443
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAMES WESLEY MCBROOM,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:08-CR-2466-1


Before JOLLY, BARKSDALE, and CLEMENT, Circuit Judges.
PER CURIAM:*
        In 1995, James Wesley McBroom was convicted for indecency with a child
under T EX. P ENAL C ODE § 21.11(a)(1).             On three occasions following his
conviction, McBroom was notified that he must register under Texas law as a sex
offender when moving to a new address. In 2008, McBroom moved to Illinois




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50443    Document: 00511128086 Page: 2        Date Filed: 06/01/2010
                                 No. 09-50443

without registering and subsequently was convicted for violation of the Sex
Offender Registration and Notification Act (SORNA), 42 U.S.C. § 16901 et seq.
      McBroom contends: the Government failed to prove, as required under 18
U.S.C. § 2250, that he knew of SORNA’s specific registration requirements; his
due-process rights were violated because no State has implemented SORNA;
such rights were also violated because he was not given notice under SORNA of
his duty to register; and, Congress lacked authority under the Commerce Clause
to enact SORNA.
      McBroom preserved his sufficiency-of-the-evidence claim by pleading not
guilty at his bench trial. United States v. Rosas-Fuentes, 970 F.2d 1379, 1381
(5th Cir. 1992) (citing United States v. Pitts, 428 F.2d 534, 535 (5th Cir. 1970)).
Therefore, our review determines “whether, after viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt”. United
States v. Bellew, 369 F.3d 450, 452 (5th Cir. 2004) (quoting Jackson v. Virginia,
443 U.S. 307, 319 (1979)). “In applying this standard, we view the evidence in
the light most favorable to the prosecution and accept all reasonable inferences
that tend to support the verdict.” United States v. Broadnax, 601 F.3d 336, 343
(5th Cir. 2010) (quoting United States v. Ekanem, 555 F.3d 172, 174 (5th Cir.
2009)). McBroom’s claim also encompasses a challenge to the district court’s
statutory construction of SORNA as a general-intent law; this contention, of
course, is reviewed de novo. E.g., United States v. Quintana-Gomez, 521 F.3d
495, 496 (5th Cir. 2008) (citing United States v. Orellana, 405 F.3d 360, 365 (5th
Cir. 2005)).
      United States v. Whaley, 577 F.3d 254, 262 n.6 (2009), rejected McBroom’s
construction of SORNA as a specific-intent law. See also United States v. Gould,
568 F.3d 459, 468 (4th Cir. 2009), cert. denied,130 S. Ct. 1686 (2010). Therefore,
the Government was only required to prove McBroom knew he had an obligation
to register as a sex offender and failed to do so. Because McBroom stipulated to

                                        2
   Case: 09-50443    Document: 00511128086 Page: 3        Date Filed: 06/01/2010
                                 No. 09-50443

receiving notice under Texas law of this obligation, he has not shown that a
rational trier of fact could not have found beyond a reasonable doubt that he
“knowingly fail[ed] to register or update a registration as required by [SORNA]”,
18 U.S.C. § 2250.
      McBroom also contends: because Texas has not implemented SORNA, it
was impossible to comply with SORNA’s registration requirements; therefore,
conviction for failure to do an impossible act violated his due-process rights, see
United States v. Dalton, 960 F.2d 121, 124 (10th Cir. 1992).            Review of
constitutional questions is de novo. E.g., United States v. Valles, 484 F.3d 745,
758 (5th Cir. 2007). McBroom’s claim, however, is foreclosed by United States
v. Heth, 596 F.3d 255, 259 (5th Cir. 2010) (holding registration with State,
regardless of whether State registry satisfied SORNA’s administrative
requirements, satisfied SORNA’s individual registration requirement; therefore,
defendant was “not convicted of failing to do the impossible”).
      Additionally, McBroom contends: Congress lacked constitutional authority
to enact the provisions of SORNA; and, his due-process rights were violated
because he did not have actual notice of SORNA’s requirements. McBroom
concedes these contentions are foreclosed by our precedent, see Whaley, 577 F.3d
at 260-62, and raises them only in order to preserve them for possible review by
the Supreme Court.
      AFFIRMED.




                                        3